Order entered October 2, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01425-CV

               ALBERT MORRIS AND TILDA MORRIS, ET AL., Appellants

                                                    V.

               UNIFIED HOUSING FOUNDATION INC., ET AL., Appellees

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-11-15358

                                             ORDER
       Because appellees Unified Housing Foundation, Inc., Unified Housing of Inwood, LLC

d/b/a Inwood on the Park Apts., and Sunchase American, Ltd. (the “Unified Appellees”) have

not yet field their brief, we DENY as premature appellants’ September 30, 2014 motion for

extension of time to file reply brief. Appellants’ reply brief shall be filed within twenty days of

the filing of the brief of the Unified Appellees.


                                                         /s/   CRAIG STODDART
                                                               JUSTICE